IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH J. TAYLOR,                             : No. 26 MM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DR. JACK DEPNER, M.D. & DR. JOHN M.           :
BALAS, D.D.S.,                                :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.